Citation Nr: 1340954	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to a disability rating in excess of 10 percent for ilio-inguinal neuropathy as a residual of the excision of a ruptured varicocele.

3.  Entitlement to a compensable disability rating for genitourinary symptoms as a residual of the excision of a ruptured varicocele.

4.  Entitlement to a compensable disability rating for left inguinal scarring as a residual of the excision of a ruptured varicocele.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A June 2011 rating decision denied service connection for a psychiatric disability.

To clarify the increased rating issues currently before the Board, the Board notes that a June 2009 rating decision increased the rating of the Veteran's left inguinal hernioplasty from 0 percent disabling to 10 percent under the diagnostic code applicable to inguinal hernia effective May 5, 2009, and granted service connection for scar residuals associated with a left inguinal hernioplasty effective May 2009.  In June 2009, the Veteran filed a timely notice of disagreement as to that decision.  

In January 2010, the RO granted service connection for ilio-inguinal neuropathy with a 10 percent rating under the diagnostic code applicable to paralysis of the ilio-inguinal nerve.  The RO decreased the rating of the Veteran's left inguinal hernioplasty from 10 percent disabling to 0 percent disabling effective May 5, 2009.  In January 2010, a statement of the case was issued as to both of those issues, and in March 2010, the Veteran timely appealed those issues to the Board.

In June 2011, the RO recharacterized the issue on appeal as residuals following the excision of a ruptured varicocele rather than residuals associated with a left inguinal hernioplasty.  The RO noted that the Veteran had not undergone a repair of an inguinal hernia, but he had instead undergone exploratory surgery though the left inguinal area to excise a ruptured varicocele that had developed on the left spermatic cord.  The applicable diagnostic code was changed from 0 percent under the diagnostic code applicable to inguinal hernia to 0 percent under the diagnostic code applicable to chronic epididymo-orchitis.

A June 2010 rating decision denied service connection for a low back disability with associated radiculopathy, and the Veteran filed a timely notice of disagreement as to this decision in September 2010.  A statement of the case was issued in June 2011, and the Veteran filed a substantive appeal to the Board in July 2011.  A February 2013 rating decision granted service connection for those disabilities.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the disability rating or effective date of service connection.  Those issues are no longer in appellate status before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran participated in a videoconference hearing before the undersigned in September 2011, and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

With regard to the claims for an increased rating, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran last received an examination addressing the residuals affecting his ilio-inguinal area in May 2009.  During his September 2011 hearing before the undersigned, the Veteran stated that his condition was worsening.  Accordingly, an additional examination should be obtained on remand that fully addresses the current manifestations of the residuals relating to the excision of a ruptured varicocele, to include neurological symptoms, scarring, genitourinary complaints, and any other symptoms.

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disability, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In July 2011, the Veteran timely disagreed with a June 2011 rating decision that denied service connection for a psychiatric disability.  38 C.F.R. §§ 20.201, 20.302 (2012).  A statement of the case has not been issued.  Therefore, the Board must remand the claim so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of all residuals relating to the excision of a ruptured varicocele, to include neurological symptoms, scarring, genitourinary complaints, and any other symptoms.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.  Following a review of the claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the residuals relating to the excision of a ruptured varicocele, to include neurological symptoms, scarring, genitourinary complaints, and any other symptoms.

3.  Issue a statement of the case on the issue of entitlement to service connection for a psychiatric disability.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  That matter should be returned to the Board only if an appeal is perfected.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

